 Case 2:18-cv-08757-JAK-MAA Document 50 Filed 05/14/20 Page 1 of 2 Page ID #:257



 1

 2                                                                     5/14/2020
 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11 KIMBERLY GONZALES, individually, Case No.: 2:18-CV-08757-JAK-MAA
   and on behalf of all others similarly
12 situated,
                                         ORDER GRANTING DISMISSAL OF
13                                       ENTIRE ACTION WITH PREJUDCE
             Plaintiff,                  (DKT. 49)
14
               v.
15                                           Complaint filed: October 11, 2018
16
   SILVERLINK RESORTS LTD., a British
   Virgin Islands corporation and DOES 1-
17 10, inclusive,

18             Defendants.
19

20

21

22

23

24

25

26

27

28
 Case 2:18-cv-08757-JAK-MAA Document 50 Filed 05/14/20 Page 2 of 2 Page ID #:258



 1         The Court, having considered the parties’ Stipulation for Dismissal Pursuant to
 2   Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby dismisses with
 3   prejudice Plaintiff’s Complaint in the above-entitled action. Each party shall bear its
 4   own costs and attorneys’ fees.
 5

 6   IT IS SO ORDERED.
 7

 8   Dated: May 14, 2020              _________________________________
                                           John A. Kronstadt
 9                                         United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
